Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 10, 2014.




                                         In The

                       Fourteenth Court of Appeals

                                 NO. 14-14-00284-CV


             ROBIN D. BAIWIR AND STACY L. BAIWIR, Appellants

                                           V.

BANK OF AMERICA, N.A., OCWEN LOAN SERVICING, LLC AND U.S. BANK,
               NATIONAL ASSOCIATION, Appellees

                       On Appeal from the 129th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-43636


                    MEMORANDUM                        OPINION

      This is an appeal from a judgment signed January 10, 2014. On June 4, 2014,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is
granted.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.